Exhibit 10.1

FIRST AMENDMENT TO

THE COASTAL FINANCIAL CORPORATION

2006 STOCK OPTION AND EQUITY COMPENSATION PLAN

 

WHEREAS, the Board of Directors (the “Board”) and shareholders of Coastal
Financial Corporation (the “Company”) have adopted the Coastal Financial
Corporation 2006 Stock Option and Equity Compensation Plan (the “Plan”);

 

WHEREAS, the Board desires to amend the Plan to clarify the methods by which
Options (as defined in the Plan) may be exercised and the associated exercise
price paid, as determined by the Committee (as defined in the Plan); and

 

WHEREAS, Section 19(a) of the Plan permits the Board to amend the Plan from time
to time, subject only to certain limitations specified therein.

 

NOW THEREFORE, the following amendments are hereby made a part of the Plan,
effective as of the date hereof:

 

 

1.

The first sentence of Section 8(a) of the Plan is replaced in its entirety with
the following: “Grantee shall pay or be deemed to have paid the full exercise
price for shares of Common Stock purchased under an Option and any required tax
withholding resulting from such exercise, at the time the Option is exercised,
by such method or methods as the Committee determines acceptable, including but
not limited to, payment or deemed payment in cash, Common Stock (valued at Fair
Market Value), net settlement, broker assisted cashless exercise or any
combination thereof; provided, however, that net settlement of an Option
intended to qualify as an Incentive Stock Option shall not be permitted if doing
so will cause such Option to lose its status as an Incentive Stock Option,
unless the Committee expressly determines otherwise.”

 

 

2.

In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this First Amendment to the 2006
Stock Option and Equity Compensation Plan as of July 27, 2020.

 

 

 

 

 

 

COASTAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joel G. Edwards

 

 

 

 

 

Joel G. Edwards

 

 

 

 

 

Executive Vice President and

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

(Principal Financial Officer)

 

 

 

 

 

 